DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12  of U.S. Patent No. 11,064,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims identifies an the method stemming from the structure of the claimed Patent. The limitations appear to drafted in a format that obviously mirror the structure claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3   is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al US Patent No.: 8,886,113 B2, hereinafter, ‘Palanki’ in view of  Maret et al. US Patent  Pub. No.: 2014/0289581, hereinafter, ‘Maret’.
 	Consider Claims 1 - 3, Palanki teaches(reservation accommodation is met for claim 17 is met in at least col. 8 lines 1-2) a method of controlling a terminal device for use with a wireless telecommunications network as one of a group of terminal devices(e.g., see UE device in at least figure 11), the method comprising:
controlling a transceiver of the terminal device to receive information indicative of a plurality of communication resources(e.g., this is met by the transmit discovery pilot signals (3) noted in at least figure 3), each of the indicated plurality of communication resources being allocated for use by the terminal devices of the group in transmitting signals to the wireless telecommunications network on a contention basis note: this limitation is directed to the allocation of terminal devices, however the claim does not outline how the terminal or any other device provides the allocation. Therefore, the language is being treated as non-functional descriptive language which can be met by the relay UE 1-N in figure 3); and
to transmit a first signal to the wireless telecommunications network using a selected one of the allocated communication resources(e.g., this can be met by the first signals illustrated as being transmitted by the Client UE in at least figure 3 via the relay UE  to the eNB);
wherein a random selection operation is performed by randomly selecting the one of the allocated communications resources for transmitting the first signal from the plurality of communication resources allocated to the group of terminal devices(e.g., this is met by the teaching that selection of a relay may be based on fairness – see at least the abstract – and as one of ordinary skill would appreciate based on probability theory the outcome of a fair dice is a random variable).
 	However, Palanki does not specifically teach to determine whether the transceiver has received an acknowledgement message from the wireless telecommunications network; if it is determined that the transceiver has received an acknowledgement message, determine that the first signal has been successfully received by tire wireless telecommunications network; and if it is determined that the transceiver has not received an acknowledgement message, control the transceiver to re-transmit the first signal to the wireless telecommunications network.
 	In analogous art, Maret teaches to determine whether the transceiver has received an acknowledgement message from the wireless telecommunications network (e.g., see at least the abstract and 0012-0015); if it is determined that the transceiver has received an acknowledgement message, determine that the first signal has been successfully received by tire wireless telecommunications network(e.g., see at least the abstract and 0012-0015); and if it is determined that the transceiver has not received an acknowledgement message, control the transceiver to re-transmit the first signal to the wireless telecommunications network (e.g., see at least the abstract and 0012-0015) – “The basic idea of the invention is to use knowledge of the correct or incorrect decoding of the packet received at the relay terminal, as well as information on the reliability of the links between the source terminal and the destination terminal on the one hand and between the relay terminal and the destination terminal on the other hand to select the terminal (source/relay) which is to perform the retransmission to the destination terminal in the event of incorrect decoding” – 0025 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include to determine whether the transceiver has received an acknowledgement message from the wireless telecommunications network; if it is determined that the transceiver has received an acknowledgement message, determine that the first signal has been successfully received by tire wireless telecommunications network; and if it is determined that the transceiver has not received an acknowledgement message, control the transceiver to re-transmit the first signal to the wireless telecommunications network for the purpose of optimizing resources required for retransmission as suggest by Maret.
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanki et al US Patent No.: 8,886,113 B2, hereinafter, ‘Palanki’ in view of  Suzuki et al. US Patent  Pub. No.: 2016/0174194, hereinafter, ‘Suzuki’.
 	Consider Claims 9 and 14, Palanki teaches the claimed invention except to receive, prior to receiving the information indicative of the plurality of communication resources, configuration information comprising a group identifier (group ID) identifying the group of terminal devices; the received information indicative of the plurality of communication resources is scrambled using the group ID; and descramble the received information indicative of the plurality of communication resources using the group ID.
 	In analogous art, Suzuki teaches to receive, prior to receiving the information indicative of the plurality of communication resources, configuration information comprising a group identifier (group ID) identifying the group of terminal devices; the received information indicative of the plurality of communication resources is scrambled using the group ID; and descramble the received information indicative of the plurality of communication resources using the group ID (e.g., see at least 0054-0086 – “UE can use the group ID to decode the potential PDSCH scrambled by the group ID” ).
 	Therefore, it would have been obvious before the effective filing date to to receive, prior to receiving the information indicative of the plurality of communication resources, configuration information comprising a group identifier (group ID) identifying the group of terminal devices; the received information indicative of the plurality of communication resources is scrambled using the group ID; and to descramble the received information indicative of the plurality of communication resources using the group ID for the purpose of optimizing communication as suggested by Suzuki.
Allowable Subject Matter
Claims 4-8, 10-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646